Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.


STEVEN NOVICK,

Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49020; S49022)
(Consolidated for Opinion)
	En Banc
	On petitions to review ballot titles.
	Submitted on the record January 2, 2002.
	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, filed the petitions for petitioner.
	Judy C. Lucas, Assistant Attorney General, Salem, filed the
answering memoranda for respondent.  With her on the memoranda
were Hardy Myers, Attorney General, and Mi chael D. Reynolds,
Solicitor General.
	BALMER, J.
	Ballot titles referred to Attorney General for modification.
		BALMER, J.
		In these ballot title review proceedings, which we
consolidated for opinion, petitioner challenges identical "yes"
vote result statements of the Attorney General's certified ballot
titles for two proposed initiative measures, which the Secretary
of State has denominated as Initiative Petitions 120 (2002) and
121 (2002).  For the reasons that follow, we conclude that the
"yes" vote result statements do not comply substantially with ORS
250.035(2)(b), and we therefore refer the ballot titles to the
Attorney General for modification.  See ORS 250.085(8)
(authorizing such disposition).
		The Attorney General certified ballot titles for
Initiative Petitions 120 and 121, which are identical in all
respects except that Initiative Petition 120 would take effect in
January 2003 and Initiative Petition 121 would take effect in
January 2002.  The text of both certified ballot titles provides:

    "LOWERS TO FOUR PERCENT THE STATE TAX
RATES ON PERSONAL
AND CORPORATE
CAPITAL GAINS INCOME
		"RESULT OF 'YES' VOTE: 'Yes' vote taxes capital
gains differently from all other income, lowers to four
percent the tax rates on personal and corporate capital
gains income.
		"RESULT OF 'NO' VOTE: 'No' vote continues current
law, under which both personal and corporate capital
gains are taxed at same rates as all other personal and
corporate income.
		"SUMMARY: Currently, state income tax rates do not
differentiate between capital gains income and other
income; personal income tax rates vary between five and
nine percent, based on total income; all corporate
income is taxed at a rate of six and six-tenths
percent.  Measure lowers to four percent the tax rate
for both personal and corporate capital gains income
(as defined for federal taxes).  All other income would
be taxed at the current rates.  State tax revenue from
personal and corporate income is directed to the state
general fund, which funds education, public safety,
human services, and other state programs.  Measure
reduces state income tax revenues and provides no
replacement funds.  Amendments apply to tax years
beginning on or after January 1, [2003 (for Initiative
Petition 120) or 2002 (for 121)].  Other provisions."

		The "yes" vote result statement must be a "simple and
understandable statement of not more than 25 words that describes
the result if the * * * measure is approved."  ORS 250.035(2)(b). 
Here, petitioner claims that the "yes" vote result statements do
not comply substantially with ORS 250.035(2)(b) because they fail
to inform voters that, in reducing state tax rates on capital
gains income to four percent, the proposed measure would result
in a corresponding reduction in funding available for public
services.
		In Novick v. Myers, 333 Or 12, 17, 35 P3d 1017 (2001),
decided after the Attorney General certified the ballot titles at
issue here, this court held that a "yes" vote result statement
failing to describe the reduction in the State General Fund
(General Fund) that would result from the proposed measure did
not comply substantially with ORS 250.035(2)(b).  The Attorney
General concedes that, as in Novick, a direct result of the
proposed measures here, if approved, would be a reduction in
General Fund revenues.  Accordingly, the Attorney General agrees
with petitioner that the "yes" result statements for both
measures do not comply substantially with ORS 250.035(2)(b) and
requests that the court refer the ballot titles to the Attorney
General for modification.  We agree to do so.
		Ballot titles referred to Attorney General for
modification.